        Case 17-24404-GLT                    Doc        Filed 03/20/19 Entered 03/20/19 14:41:02                                     Desc Main
 Fill in this information to identify the               Document      Page 1 of 2
Fill in this information to identify the case:
  Debtor 1     Herman C. Staple II

  Debtor 2
  (Spouse, if filing)

  United States Bankruptcy Court for the WESTERN District of Pennsylvania


  Case number 17-24404 GLT




Official Form 410S1
Notice of Mortgage Payment Change                                                                                                                 12/15

If the debtor’s plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the
debtor’s principal residence, you must use this form to give notice of any changes in the installment payment amount. File this form
as a supplement to your proof of claim at least 21 days before the new payment amount is due. See Bankruptcy Rule 3002.1.


 Name of creditor: Towd Point Mortgage Trust 2015-4, U.S. Bank National Court claim no. (if known): 8
                          Association as Indenture Trustee



 Last 4 digits of any number you use to                                                    Date of payment change:
 identify the debtor’s account: 6362                                                       Must be at least 21 days after date            5/1/2019
                                                                                           of this notice


                                                                                           New total payment:                         $746.54
                                                                                           Principal, interest, and escrow, if any

  Part 1: Escrow Account Payment Adjustment

  1.   Will there be a change in the debtor’s escrow account payment?
       No
       
        Yes. Attach a copy of the escrow account statement prepared in a form consistent with applicable nonbankruptcy law. Describe
                  the basis for the change. If a statement is not attached, explain why:

                  Current escrow payment: $                                           New escrow payment:              $

 Part 2:       Mortgage Payment Adjustment

  2.   Will the debtor’s principal and interest payment change based on an adjustment to the interest rate on the
       debtor's variable-rate account?
       
        No
       Yes. Attach a copy of the rate change notice prepared in a form consistent with applicable nonbankruptcy law. If a notice is not
                  attached, explain why:

                  Current interest rate:                             4.62500%         New interest rate:                                 5.25000%

                  Current principal and interest payment: $484.53                   New principal and interest payment: $511.69

 Part 3:        Other Payment Change

  3.   Will there be a change in the debtor’s mortgage payment for a reason not listed above?
       No
       
        Yes. Attach a copy of may
             (Court approval  any documents
                                  be required describing
                                              before the the basis for
                                                          payment      the change,
                                                                   change   can takesuch as a repayment plan or loan modification agreement.
                                                                                     effect.)

                  Reason for change:                                                                                                                 _

                  Current mortgage payment: $                                         New mortgage payment: $




Official Form 410S1                                          Notice of Mortgage Payment Change                                                   page 1
                                                                                                                                                246
          Case 17-24404-GLT                           Doc           Filed 03/20/19 Entered 03/20/19 14:41:02                                 Desc Main
                                                                    Document      Page 2 of 2

Debtor(s)        Herman C. Staple II                                                         _         Case number (if known) 17-24404 GLT
                  First Name      Middle Name               Last Name




 Part 4:         Sign Here


 The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and
 telephone number.
 Check the appropriate box.

     
      I am the creditor.

     
      I am the creditor’s authorized agent.



 I declare under penalty of perjury that the information provided in this claim is true and correct to the best of my
 knowledge, information, and reasonable belief.



 /s/ James C. Warmbrodt
     Signature
                                                                                                       Date       _3/20/2019




 Print:              James C. Warmbrodt ATT ID: 42524                                             _    Title   Attorney for Creditor_____
                     First Name                      Middle Name             Last Name




 Company             KML Law Group, P.C.__________________________


 Address             701           Market Street, Suite 5000______________
                     Number                 Street
                    Philadelphia,                                             PA         19106
                     City                                                    State          ZIP Code



 Contact phone       (215) 627–1322                                Email   JWarmbrodt@kmllawgroup.com




Official Form 410S1                                                        Notice of Mortgage Payment Change                                         page 2
                                                                                                                                                    247
